NORTONI, J.
Tbis is a suit on a taxbill. Tbe finding and judgment were for plaintiff and defendant prosecutes tbe appeal. Tbe taxbill involved was issued under tbe drainage statutes in part compensation for wort and labor performed in constructing a system of drainage in Knox county under a contract with a drainage district organized under tbe statutes.
Tbe questions presented are identical with those involved in State ex rel. Daniel Ryan, Collector, etc., v. W. Coles et al., decided to-day, and tbe disposition of tbis case depends in all respects upon that one. Tbe whole.matter is fully discussed in tbe opinion in tbe case above referred to, and for tbe reasons there given, tbis judgment should be affirmed. It is so ordered.
Reynolds, P. J., and Caulfield, J., concur.